DETAILED ACTION
	This is in reference to communication received 30 July 2021. Cancellation of claims 2 and 6-7 is acknowledged. Claims 1, 3-5 and 8-19 are pending for examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was done following a telephone interview with Mark D. Simpson on 07 January 2022 for amendments to title of the invention. After the examiner’s amendment:

Title will read as follows:
COMPUTER APPARATUS AND METHOD FOR DETERMINING RESPECTIVE VALUE FOR CONTENT FOR DISPLAY USING RESPECTIVE VALUE ALGORITHM ASSOCIATED WITH THE CONTENT



Reason for Allowance

The following is an examiner’s statement of reasons for allowance:

Prior art of record Beattie et al. US Publication 2018/0053212 and John F. Magee published article “Decision Trees for Decision Making” teaches system and method wherein, a user device receives candidate items, determining values of the content items, selecting a candidate content based upon determined values, and displaying the selected content on the user interface. Prior art of record does not teach a user device receiving candidate items associated with different value determining algorithm wherein each algorithm comprises different sets of input parameters, and determining values for content items using their respective associated algorithms.

Prior art Myers et al. US Publication 2018/0276708 teaches system and method for selecting an engaging ad campaign among advertising campaigns having different types of bid strategies. An advertising system designed for selecting relevant and engaging ad campaigns for delivering to a device of a user includes an adaptive decision unit having filter logic for filtering eligible ad campaigns when an ad request from a user device is received upon initiation of a software application of the device. Prior art Myer does not teach a user device receiving candidate items associated with different value determining algorithm wherein each algorithm comprises different sets of input parameters, and determining values for content items using their respective associated algorithms.




Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NARESH VIG/Primary Examiner, Art Unit 3622                                                                                                                                                                                                        

January 8, 2022